The appeal in this case is here from a decree holding the property of the Appellee to be exempt from taxes, as property used exclusively for educational purposes, and comes clearly within the purview of the opinion and judgment in the case of Newton Lummus, County Tax Assessor, et al., v. Florida-Adirondack School, Inc., a Florida Corporation.
The decree appealed from in this case should be affirmed on authority of the opinion and judgment in the case above named.
It is so ordered.
Affirmed.
WHITFIELD, C.J., and BROWN, BUFORD and DAVIS, J.J., concur.
TERRELL, J., agrees to the conclusion.
ELLIS, P.J., not participating. *Page 833